Title: To Thomas Jefferson from William Dunn, 9 October 1807
From: Dunn, William
To: Jefferson, Thomas


                                                
                            Honord Sir
                     
                            Liberty Bedford County VirginiaOctr 9th 1807
                        

                        I ask ten thousand pardons for troubling you with this letter for necessity compels me to write I hope in mercy that you will take a few minutes to read the following lines  my case is distressing beyond measure I will endeavour to lay before you my Situation as plain as posible through sickness affliction and adversity in life I am reduced to a deplorable Situation I am enthraled in debt and I am far distant from any friend that is able to assist me oh be pleased  in compassion to assistance if you will be so kind as to lend me three Hundred dollars this sum will settle my debts and will enable me to carry on my trade with out it to prison I must go and to stay in that horrid gloomy lothsome place or to take the ignominious oth of in solvency or desert my country the thoughts of which harrows up my soul with horrid immaginations and  me with constant dispare the adgetation of my mind at present is inconceiveable for fear of insulting of you by sending you this letter. I hope to God that you will not expose me to the world but in mercy take pity on me and deliver me from the horrid condition what infinite pleasure it will be to me to receive a pleasing answer in two or three weeks oh twice transporting the thought my heart leaps for joy to think of it. alas what a sudden change to think that you will turn a deaf ear to my petition and treat me with contempt but oh mercy mercy I hope not
                  You may suppose that I intend to deceive you but oh, banish such a thought I declare in the presents of the Great God of Heaven before whom I must Shortly Stand and give account of all my transactions in this life that I intend to pay you every farthing in about two years oh take a philosophical view of the contrast between your exalted Station and my deplorable condition: you Sir have thousands and tens of thousands at command and I a poor unfortunate wretch drudging along under the galling yoke of bondage I may justly term it for no one is at liberty that is in my condition you may conceive me a presuming worthless miscreant for believing the assureance to write to you this letter and the other two I Solemnly declare to you that I mean honesty from the very bottom of my heart Oh in tender pity look in compassion on me and discard all evil conjectures from your boosom as mine doth throb now for fear of your resentment and look with a propetious eye of mercy on me and conceive me to be a poor honest petitioner which I declare to God I am Oh Mr. Jefferson now is the accepted time now is the propitious moment one month longer may consign me in the gloomy walls of a prison: it is impossible for me to state to you the anguish of my Soul at present I Shudder for fear that you will not listen to me and Send me no answer as I never have receved any from  you yet I Send you this letter and pray to God that you may answer my petition if you do not I have no other chance under Heaven and I am undone forever my head heart and pen fails me I cannot write nomore in mercy hear me and answer my petition: from you humble petitioner
                        
                            William Dunn
                     
                        
                    
                     Pray consign this letter to the flames after you read it
                  
               